Title: To Thomas Jefferson from Albert Gallatin, 6 July 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir,
            Treasury DepartmentJuly 6th. 1802
          
          I had the honor to communicate to you, last December, that Mr. Gerry, Collector of Marblehead, having, notwithstanding repeated applications, delayed to render his accounts; and a variation appearing for two years back between the balance of specie in his hand, as stated in his weekly returns, and that ascertained by his quarterly accounts, so far as these had been obtained, it was found necessary to institute an enquiry into the true situation of his office. Although from the result, it appeared probable that a deficiency had existed for a number of years, and that the delays in rendering his accounts, had been intended for the purpose of concealing it, yet as the fact could not be positively ascertained till after settlement of his accounts, as Mr. Gerry’s surety who is amply sufficient, requested, on being apprized of those circumstances, that some further time should be granted for that purpose; and as it is difficult to institute a suit on a supposed delinquency, arising from an unsettled account; it appeared most eligible to suspend further proceedings untill the end of last quarter.
          I am sorry to be under the necessity of stating, that the indulgence has not produced the expected effect, and that although it is not improbable that a part of the deficiency has since been repaid, Mr. Gerry has during the present year, rendered his accounts for only one quarter ending 30th. March 1801. Under those circumstances, it does not appear consistent with the public service, to remain any longer in that state of uncertainty, and a removal of Mr. Gerry, is, in the opinion of the Secretary, indispensably necessary.
          It is also proper to inform you that the appointment of  Chribbs, collector of Massac, though it rested on respectable recommendations, was an unfortunate one; it having been ascertained that his general character renders him unworthy of the trust. Major Swan, Paymaster General, has communicated circumstances on that point, which are decisive; the only difficulty, is that of finding a successor, there being no settlement in the vicinity of Massac, and the spot being considered as unhealthy.
          As the case will not, however, admit of delay, it is submitted whether, considering the particular situation of that port, it may not be proper to appoint, with the approbation of the Secretary of war, the commanding officer of the troops stationed there, who is represented to be a suitable character. Under similar circumstances, Captain Taylor of the army, has for some years been the Officer of customs at Beacon Island, in North-Carolina.—
          I have the honor to be, with the highest respect Sir, Your Obedt. Servant.
          
            Albert Gallatin
          
        